Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 1 of 6 PagelD #: 29

ORDER: BOARD ADOPTED AND AMENDED THE FACILITY USE POLICY

Motion was made by Mike Roberts, duly seconded by David Rikard, to adopt and
amended the facility use policy. (See attached).

The vote on the motion was as follows:

Supervisor Kevin Frye, voted yes
Supervisor Jeff Busby, voted yes
Supervisor David Rikard, voted yes
Supervisor Chad McLarty, voted yes
Supervisor Mike Roberts, voted yes

After the vote, President Busby, declared the motion carried, this the 4" day of
March, 2019.

, Anne. Roof: BS.
Bd prot Bo tae oat Thiel
; Goo Dae
tee eT .!
toe Fo i

J me y, Preside Sherry Wall, Chancery Clerk
d of Supervisérs
Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 2 of 6 PagelD #: 30

Title: Facility Use Policy Effective Date: March 4, 2019
Number: FAC-01 Date Last Reviewed: April 20, 2015
Purpose:

To establish guidelines and procedures regulating the use of County facilities.

Overall Policy Guidelines:

1.

This Facility Use Policy is established by the County Administrator under general authority
granted by the Board of Supervisors.

This policy governs the use of public areas of buildings or facilities owned, leased or otherwise
occupied exclusively by Lafayette County Government that are used for the conduct of County
operational business. County facilities not covered by this policy and which are not generally
available for public use include: Justice Court Complex, Detention Center, County library, parking
lots, Fire Stations and facilities under the control of the Lafayette County School Board.

The primary use of the County facilities is for the conduct of County government business.
Consequently, groups that are a part of or associated with Lafayette County government have
priority use of most facility space. This includes: the Board of Supervisors, formal and standing
Subcommittees of the Board of Supervisors, individuals members of the Board of Supervisors,
Planning Commission, County Administrator, board or commissions appointed by the Board of
Supervisors and County staff for purposes of County business. The above County entities have
scheduling priority, but may not pre-empt already scheduled events.

Once a group has confirmation of using a particular space, no other user or entity, including
those listed in #3, may pre-empt usage of this space, subject to emergency use by the Board of
Supervisors.

The following groups are permitted to use public areas in County facilities and on County
grounds to the extent permitted by law:

a. Non-profit citizen groups that are located in or do business in Lafayette County;
b. State/local politicat parties;
c. Individuals from any political group, or similar gathering of individuals, who are meeting

for the purposes of engaging in political discussion.
The use of any County facility (that falls under this policy} (1) by profit-making groups or for

profit- making purposes and (2) for private social functions such as weddings, birthdays and
anniversary parties, is prohibited.

Page 1 of 5
Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 3 of 6 PagelD #: 31

7. Such use must not interfere with County government functions, operations and business.
&. No admission fee can be collected for any event.

Definitions:

“Non-profit citizen group" includes agencies, corporations, partnerships, arts organizations or
governmental entities, which can provide legal verification, such as IRS 501(3)c form, of non-profit
status.

"Public area" includes the grounds and lobbies of County buildings, the Board Room, and Chancery and
Circuit Courtrooms, It does not include: offices, workstations, stairwells, corridars or halls {even those
within a department or accessible from a central, public access corridor); these areas are reserved for
County business only.

Use of Facilities and Grounds:

Equal Access - This policy shall apply to all groups and individuals that have requested use of County
facilities and grounds. No group or individual shall be excluded from equal access to County facilities or
grounds because of considerations of sex, race, religious or political persuasions or views. However, use
may be denied or terminated if there is a violation of the rules set forth in this policy and/or if the use
poses health or safety risks. Permission to use Lafayette County facilities does not constitute an
endorsement by Lafayette County or the Lafayette County Board of Supervisors

Scope of and Restrictions on Use - Groups are generally limited to one reservation per month and the
scheduling of reservations should occur no earfier than one (1) year in advance. The event must be
conducted in approved areas only. The user shall obtain any licenses or permits required by law.
Permission to use the building shall be granted for events which are scheduled to begin and end
between 8:00 a.m. and 10:00 p.m. Monday - Friday. Use on weekends or after 10:00 p.m. is limited and
must primarily be events coordinated and staffed by County employees and/or officials.

Liability - Any group using County facilities or grounds shall:
1. be required to release the County from any liability for damages caused to the user or
its property during the time of use,

2. Indemnify and hold the County harmless from any liability to third parties for injury
caused by the group or any persons or groups to attend the event,

3. be liable to the County for damages to County property or injuries to County employees
or agents caused by the group or by any person attending the group's events, whether

or not the damage Is the result of negligence, intentional acts ar accident,

4, provide evidence of a minimum $1,000,000 in liability and property insurance coverage
as part of any application for a function that may involve 50 or more persons.

Page 2 of 5
Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 4 of 6 PagelD #: 32

Denial of Usage - The County reserves the right to deny applications for use if the user has previously
violated the rules set forth in this policy or if the use would pose health or safety risks.

Solicitation - Solicitation in facilities and on grounds is strictly prohibited, including solicitation by
employees for personal profit. Minor solicitations, such as parents selling items for child's schoot
fundraiser or organizing a team for participation in a charity event may be allowed without approval
provided it is not conducted in a disruptive manner, Solicitations for a charity event may occur with the
express written permission of the County Administrator.

Applications for Usage:

« Toreserve any County facility property a Facility Use Permit must be completed and approved.
* Applications should be submitted to the County Administrator at least thirty days in advance of

 

the day needed,. | Formatted: Font color: Text 1

 

«  Anonrefundable fee of $25.00 to cover administrative costs of processing the permit shall be
paid to Lafayette County by the applicant with the applicant is filed.

¢ A Deposit and Use Fee based on an hourly rate of $50.00 per hour of requested use must
accompany the application. An additional deposit may be required in the event the Sheriff of
Lafayette County determines that the event poses unusual security and traffic control measures,
said additional amount will be calculated on the estimated wage rates of required personnel
(See “Security”).

Cancellation of Permission Due to County Closure - In the event County government is daciared closed
due to inclement weather or other reasons; any permission to use the facility or grounds is
automatically withdrawn during the closure period. County government closure information is available
on local radio and TV stations or the County website at www.lafayettems.com. In such an event, the
County shall not provide notice of cancellation - users shall be solely responsible for notifying event
participants.

Logistics:
Food and Beverages - Food and/or beverages may be serviced and consumed only if approval is granted
in advance of the event, Food and beverages are prohibited in the Board Room and Courtrooms at all

times.

Parking - Individuals or groups holding or attending meetings or events are responsible for locating and
using appropriate, available public parking.

Prohibitions:
* There shall be no alcoholic beverages served upon, consumed upon or brought onto County
property.

® There shall be no illegal drugs brought onto or used on County property.
®  $moking is prohibited on County property.

Page 3 of 5
 

Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 5 of 6 PagelID #: 33

Security - The user shall provide, at its own expense, any security that the user desires in addition to
security normally provided by the County. The Sheriff shall determine whether and to what extent
additional Sheriff Department deputies is reasonably necessary for the event for traffic control and
public safety, The Sheriff shall base this decision on the size, location, duration, time and date of the
event. {f additional law enforcement protection for the event is deemed necessary by the Sheriff, he
shall so inform the user. The total cost of Sheriff Protection must be paid in full 10 days prior to the
event or the event willbe canceled. The applicant may make a deposit of 25% of this amount in order to
secure the date of the vent, prior to making payment in full. If the event is canceled within 24 hours of
the stated beginning time, no refund for law enforcement protection would be issued.

Set Up and Clean-Up - The group/user may use equipment and furniture, such as tables and chairs that
are the property of the County and located in the approved meeting room. Tables and chairs may not be
moved without prior approval. Any other needed equipment or furniture must be supplied by the
group/user. After use of the room, the group/user shall be responsible for returning the meeting
room/space to its original condition and configuration. The user is responsible for ensuring that all trash
is placed in containers provided.

Electronic and Audio-Visual Equipment - The user/group may use projector screens located within the
meeting room. Use of the audio-visual equipment in the Courthouse Courtroom is strictly prohibited.

Signs - Signs, emblems, banners, pennants, etc. may not be affixed to any building surface, steps, walis
or light fixtures. If requested and approved by the County Administrator, County personnel may place
banners on the exterior balcony of the Courthouse for a period not exceeding one (1) week. It is the
owner of the banners responsibility to pick the banner up within thirty (30) days of it being removed
from the balcony. No one at the event may sheule-carry or possess any length of metal, lumber, wood,
plastic or PVS, or similar material for purposed of displaying a sign, poster, plaque or notice, unless such
object is one-fourth inch or less in thickness and two inches or less in width, or if not generally
rectangular in shape, such object shall not exceed three-fourths inch in its thickest dimension.

Grounds Use — Anchoring tents, canopies or other allowed structures must be accomplished with
sandbags or other non-invasive methods which do not pose a potential hazard to underground facilities.

Other items-

- No person participating in the event shall carry or wear any glass bottles, balloons filled with
anything other than helium or air, body armor, bricks, stones, water guns, operational gas
masks, or slingshots or similar manual projectile-launching equipment

- no person participating in the event shall carry an open flame,

- No person may conceal their identity during the event by wearing a mask, hood, or other device
that covers, hides or conceals any portion of that individual's face:

a) With the intent to intimidate, threaten, abuse or harass any other individual;

b) With the intent to deprive any person or class of persons of the equal protection of
the laws, privileges or immunities under the law, or for the purpose of hindering the
authorities from giving or securing for all person’s equal protections under the laws;

Page 4of5
Case: 3:20-cv-00224-NBB-RP Doc #: 3-2 Filed: 07/31/20 6 of 6 PagelD #: 34

c} With the intent, by force or threat of force to injure, intimidate, or interfere with
any person because of his or her exercise of any right secured by local, state, or
faderal laws;

d} For the purpose of evading or escaping discovery, recognition, or identification
during the commission of a criminal offense.

- No animals are allowed.

Microphones and Audio Speakers - No amplified sound is allowed on exterior properties.

This policy remains in effect until revised or rescinded.

Page 5 of 5
